Case: 21-60470     Document: 00516515356         Page: 1     Date Filed: 10/20/2022




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                October 20, 2022
                                  No. 21-60470
                                                                  Lyle W. Cayce
                                Summary Calendar                       Clerk


   Ina Mariel Rivas-De Valencia,

                                                                          Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                       Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                            Agency No. A098 892 146


   Before Wiener, Elrod, and Engelhardt, Circuit Judges.
   Per Curiam:*
          After she failed to appear at her March 24, 2005 removal hearing,
   Petitioner Ina Mariel Rivas-De Valencia, a native and citizen of El Salvador,
   was ordered removed from the United States in absentia. In February 2018,
   Rivas-De Valencia sought to reopen her removal proceedings. The


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60470      Document: 00516515356            Page: 2    Date Filed: 10/20/2022




                                      No. 21-60470


   Immigration Judge (IJ) denied that motion, and the Board of Immigration
   Appeals (BIA) dismissed her appeal. Rivas-De Valencia now petitions this
   court for review of the BIA’s order.
          On appeal, Rivas-De Valencia asserts only that the BIA erred in
   holding that equitable tolling was not applicable to the relevant statutory
   period in which she was permitted to file a motion to reopen. See 8 U.S.C.
   § 1229a(b)(5)(C)(i). Equitable tolling is warranted when a petitioner
   establishes “(1) that [she] has been pursuing [her] rights diligently, and (2)
   that some extraordinary circumstance stood in [her] way and prevented
   timely filing.” Lugo-Resendez v. Lynch, 831 F.3d 337, 344 (5th Cir. 2016).
          Even if we assume that Rivas-De Valencia’s reliance on
   misrepresentations from a “notario” regarding her immigration case was
   reasonable, her inaction for more than 12 years after being ordered removed
   and for more than four years after learning of her removal should not be
   considered diligent. See id.; see also Masin-Ventura v. Garland, 41 F.4th 482
   (5th Cir. 2022) (denying petition when motion to reopen was filed
   approximately two years after petitioner became aware of removal
   proceedings); Flores-Moreno v. Barr, 971 F.3d 541, 545 (5th Cir. 2020), cert.
   denied, 141 S. Ct. 1238 (2021). Rivas-De Valencia’s inability to establish
   diligence is dispositive of her claim, so it is not necessary for us to address her
   contention that she showed extraordinary circumstances. See INS v.
   Bagamasbad, 429 U.S. 24, 25 (1976).
          Rivas-De Valencia has failed to show that she was entitled to equitable
   tolling of the applicable limitations period, so the BIA’s decision was “not
   capricious, without foundation in the evidence, or otherwise so irrational that
   it is arbitrary rather than the result of any perceptible rational approach.”
   Gomez-Palacios v. Holder, 560 F.3d 354, 358 (5th Cir. 2009).
          Rivas-De Valencia’s petition for review is DENIED.




                                           2